Citation Nr: 0609942	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  01-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
shrapnel wound of the left (minor) shoulder.

2.  Entitlement to an increased rating for multiple internal 
hemorrhoids, currently evaluated as 10 percent disabling.



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 1954 
and from July 1954 to April 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a shrapnel 
wound of the left (minor) shoulder are manifested by a 
superficial scar with no evidence of tissue loss, muscle 
atrophy, pain, ulceration, adherence to underlying tissue, 
inflammation, or any other disability resulting from the 
scar, to include no limitation of function.

2.  Prior to August 2002, only the earlier criteria for 
rating the veteran's residuals of a shell fragment wound of 
the left shoulder are applicable.

3.  With respect to the period of time subsequent to August 
2002, neither the old nor the amended criteria are more 
favorable to the veteran.

4.  The veteran's service-connected hemorrhoids are 
manifested by occasional itching with no evidence of 
persistent bleeding, secondary anemia, or fissures.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
residuals of a shell fragment wound to the left (minor) 
shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 
4.56, 4.59, 4.71a, 4.73, 4.118, Diagnostic Codes 5201, 5303, 
7803, 7804, 7805 (2005).

2.  The criteria for a disability rating greater than 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Inform and Assist
The veteran's claims were denied by an April 2000 rating 
decision.  Letters from VA to the veteran in November 2003 
and May 2005 provided notice regarding what information and 
evidence was needed to substantiate the veteran's claims for 
increased ratings, what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
See 38 C.F.R. § 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the notice was harmless error.  While the notice provided to 
the veteran was not given prior to the first RO adjudications 
of the claims, the notice was provided by VA at those times, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, a Supplemental Statement of 
the Case (SSOC), re-adjudicating the veteran's claims, was 
provided to the veteran.  This action essentially cured the 
error in the timing of the notice.

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for 
disability ratings for the disabilities on appeal.  Even 
though the notice was inadequate regarding this element, 
there is no prejudice to the veteran in issuing a final 
decision because notice as to the assignment of an effective 
date is not required because no effective date is being set 
in this decision.  Because higher disability ratings are 
being denied, the matter of an effective date is moot.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The veteran was provided VA examinations in November 
1999, May 2003, and July 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have substantially complied 
with the instructions contained in the January 2002, June 
2003, and March 2005 Remands from the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Further development and 
further expending of VA's resources is not warranted.

1.  Left shoulder
During the pendency of this appeal, regulatory changes 
amended the rating criteria for skin disorders, including 
Diagnostic Code 7805 under which the veteran's service-
connected residuals of a shell fragment wound of the left 
shoulder are rated.  This amendment was effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The law 
requires that for any date prior to August 30, 2002, the 
Board cannot apply the revised regulations.

VA provided the old and new regulations to the veteran in a 
November 2005 Supplemental Statement of the Case; therefore, 
the veteran was given notice of the old and new regulations 
and has had an opportunity to submit evidence and argument 
related to both regulations.  See Bernard v. Brown, 4 Vet. 
App. 384.  In this case, the Board finds that neither the new 
nor the old rating criteria are more favorable to the 
veteran's claim because the veteran is not entitled to a 
compensable disability rating under either set of criteria.

Prior to being amended, Diagnostic Code 7805 provided that 
scars were to be rated based upon limitation of function of 
the part affected.  Diagnostic Code 7804 provided a 10 
percent disability evaluation for superficial scars that are 
tender and painful on objective demonstration.  Diagnostic 
Code 7803 provided a 10 percent disability evaluation for 
scars that are poorly nourished, with repeated ulceration.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002).  As amended, Diagnostic Code 7805 provides that scars 
are to be rated on limitation of function of the affected 
part.  Diagnostic Code 7804 provides a 10 percent disability 
evaluation for superficial scars that are painful on 
examination.  A superficial scar is defined as one not 
associated with underlying soft tissue damage.  Diagnostic 
Code 7803 provides a 10 percent disability evaluation for 
superficial scars that are unstable.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2005).  Under Diagnostic Code 5201 for 
limitation of motion of the arm, a 20 percent disability 
rating, the lowest compensable rating under that diagnostic 
code, requires limitation of motion of the arm to shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).

The veteran is not entitled to a compensable rating for his 
service-connected residuals of shrapnel wound to the left 
shoulder, because symptoms warranting a compensable 
evaluation under either set of criteria are not present in 
this case.  There is no evidence that the veteran is unable 
to raise his arm above shoulder level.  At an October 2000 RO 
hearing, the veteran testified that he has residual left 
shoulder pain from his service-connected shell fragment wound 
injury; however, at a July 2005 VA examination, the examiner 
attributed the discomfort on motion that the veteran 
described in his left shoulder as being a tightness over a 
pacemaker that had been placed in the veteran's left 
shoulder.  The scar is not tender, there is no evidence that 
the scar limits the function of the veteran's left shoulder, 
and the texture of skin is normal.  As diagnosed at a May 
2003 VA examination, the veteran has symptomatology 
indicative of a superficial, nontender scar.

The Board has also considered evaluating veteran's service-
connected residuals of a shell fragment wound to the left 
shoulder as a muscle injury.  The veteran's service medical 
record show that the shell fragment wound injury was in the 
area of the left deltoid, and post-service treatment records 
show reference to the pectoralis major.  Both of the deltoid 
and the pectoralis major correspond to Muscle Group III.  
Under Diagnostic Code 5303, a noncompensable rating is 
assigned for a slight muscle injury to Muscle Group III, and 
a 20 percent disability rating is assigned for a moderate 
muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5303 
(2005).  Although the service medical records show that the 
type of injury that the veteran suffered, a deep-penetrating 
wound of short track from a small shrapnel fragment with 
debridement is consistent with moderate disability of the 
muscle group, the history and complaint and the objective 
findings of the injury more nearly approximate the criteria 
for slight disability of the muscle group.  See 38 C.F.R. 
§ 4.56(d)(1), (d)(2) (2005).

The veteran has never shown any of the cardinal signs and 
symptoms of muscle disability, including loss of power, 
weakness, lowered threshold of fatigue, fatigue pain, 
impairment of coordination, or uncertainty of movement.  See 
38 C.F.R. § 4.56(c) (2005).  The veteran has had good 
functional results with regard to his left shoulder.  He has 
a minimal scar without fascial defect, atrophy, or impaired 
tonus.  Therefore, the preponderance of the evidence shows 
that the veteran's residuals of a shell fragment wound more 
nearly approximate the criteria for slight muscle disability 
under Diagnostic Code 5303 rather than the criteria for 
moderate muscle disability.

The preponderance of the evidence is against the veteran's 
claim of entitlement to a compensable rating for his 
residuals of a shell fragment wound of the left shoulder.

2.  Hemorrhoids
The veteran's service-connected multiple internal hemorrhoids 
are evaluated as 10 percent disabling under Diagnostic Code 
7336 for external or internal hemorrhoids for large or 
thrombotic hemorrhoids that are irreducible, with excessive 
redundant tissue, and evidencing frequent recurrences.  The 
maximum rating under this code section, 20 percent, is 
warranted for evidence of persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2005).  

After a thorough review of the veteran's claims file, the 
Board finds that the veteran does meet the criteria for a 20 
percent evaluation.  The veteran's primary symptom of his 
hemorrhoids is occasional itching.  There is no evidence that 
the veteran currently has persistent bleeding, secondary 
anemia, or fissures as required for a higher rating.  
Although the veteran does have some fecal incontinence, a VA 
examiner in May 2003 attributed that to the veteran's prior 
prostate surgery rather than to any rectal problem; 
therefore, a rating under Diagnostic Code 7332 for impairment 
of sphincter control based on the veteran's service-connected 
hemorrhoids is not warranted.  Accordingly, the Board finds 
that the criteria for entitlement to an increased disability 
rating for hemorrhoids have not been met.  The preponderance 
of the evidence is against the veteran's claim for a 
disability rating greater than 10 percent for hemorrhoids.


ORDER

Entitlement to a compensable rating for residuals of a 
shrapnel wound of the left (minor) shoulder is denied.

Entitlement to an increased rating for multiple internal 
hemorrhoids, currently evaluated as 10 percent disabling, is 
denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


